 

 

USDC SDNY:
DOCUMENT

UNITED STATES DISTRICT COURT DOC #
SOUTHERN DISTRICT OF NEW YORK

 

 

ee FILED |

 
 

F|

 

 

 

 

MIANKANZE BAMBA,

Plaintiff 19-CV-8646 (VEC) (DCF)

‘ ORDER OF SERVICE
-against-

U.S. DEPARTMENT OF HOMELAND
SECURITY (DHS-FPS),

Defendant.

 

 

DEBRA FREEMAN, United States Magistrate Judge:

Plaintiff Miankanze Bamba (“Plaintiff”), who is proceeding pro se in this employment
discrimination action pursuant to Title VII of the Civil Rights Act of 1964 and the Federal Tort
Claims Act, filed this action on September 17, 2019, and paid the applicable filing fees. (Dkt. 1.)
That same day, the Clerk of Court issued a summons as to the U.S. Department of Homeland
Security (DHS-FPS) (“Defendant”) (See Dkt.) Thereafter, on September 23, 2019, this case was
referred to me by the Honorable Valerie E. Caproni, U.S.D.J., for general pretrial supervision,
and for dispositive motions requiring a report and recommendation. (Dkt. 4.)

Rule 4(m) of the Federal Rules of Civil Procedure provides that, if service of the
Summons and Complaint is not made upon a defendant within 90 days after the filing of the
Complaint, the Court shall dismiss the action without prejudice, unless good cause is shown for
the plaintiff's failure to serve within the prescribed time. The Court may also direct that service
be effected within a specific time. Plaintiff having filed no proof of service to date, it appears
that, in this case, service was not made within 90 days of the filing of the Complaint (that time
having expired on December 16, 2019). The Court notes, however, that Plaintiff is proceeding in

this case pro se, and may not have understood the requirements of Rule 4(m).

 

 
Accordingly, it is hereby ORDERED that:

1. The Clerk of Court shall issue an Amended Summons as of this date;

4 The Court’s Pro Se Office is directed to forward the Amended Summons, as well
as a copy of the Complaint, to Plaintiff;

3. Plaintiff's time to effect service of the Summons and Complaint is extended, sua
sponte, to March 14, 2020;

4, Plaintiff is cautioned that if, by March 14, 2020, the Court has not received either
proof of service or an affidavit demonstrating good cause for Plaintiffs failure to effect timely
service, I will recommend to Judge Caproni that this action be dismissed without prejudice.

The Clerk of Court is directed to mail a copy of this order to Plaintiff, and to note service
on the Docket.

Dated: December 17, 2019
New York, New York

SO ORDERED.

DEBRA FREEMAN
United States Magistrate Judge
